Botswana joins the chorus of congratulations that have been extended to Mr. Choudhury, upon his election to the presidency of the forty-first session of the General Assembly. My delegation has no doubt that in him we have an able and experienced helmsman who will steer the deliberations of the session to a fruitful conclusion. In offering his services to our Organization, Bangladesh has demonstrated its unwavering support for the purposes and principles of the United Nations. He is joining the alumni of sons and daughters of third-world countries who have served and continue to serve our Organization with honor and distinction. He will have my delegation's unflinching support in the performance of his onerous task. His predecessor, Mr. Jaime de Pinies of Spain, also deserves our commendation. His skillful stewardship of the historic celebrations that marked the fortieth anniversary of the founding of the United Nations is recalled with enduring admiration and nostalgia.
Our Secretary-General, Mr. Javier Perez de Cuellar, has continued to serve our Organization with great skill and dedication. How grateful my delegation is to see him looking much recovered from his recent indisposition and back at the helm, we salute him and the international staff that work under him. They have come from all corners of the globe to serve their fellow men, wherever they may be, to the best of their abilities. We recognize their sacrifice; we thank them for their dedication and devotion to their noble calling.
The Secretary-General's report, which my delegation has read with great interest, will, as in the past, enhance and guide our work. With the candor that has become his trademark he has again highlighted a number of issues that need our Organization's urgent attention. At the top of those issues is the financial crisis that threatens to disrupt not only many activities of the Organization but even its very existence. The Secretariat itself has-already embarked upon several steps designed to curb waste and reduce costs as well as improve efficiency and effectiveness. Botswana will go along with any carefully designed corrective measures aimed at the optimum use of resources, whether they be financial, human or otherwise. We hope the work undertaken by the Group of 18 experts will assist our Organization finally to put its house in order.
My delegation would like to appeal to those who have done so not to withhold their contributions at a time when the United Nations needs more, not less, financial resources. The great importance we attach to the survival of the Organization impels us to caution against the erroneous thinking popular in certain quarters that the Organization has too much money to spend or waste, the corollary
to that fallacy being that, if you deny it more money, then the problem will disappear. The fact is that the United Nations needs more money, not less, to finance the many humanitarian projects all of us expect it to carry out.
The rest of our agenda is a full one, loaded as it is with familiar issues solutions to which are crucial to the survival of the world as we know it. I should now like to turn to some of these burning issues.
This past May the General Assembly met in a special session in this Hall to consider the economic crisis facing the African continent. Participation in that session was, in itself, a moving experience for me, for it was the culmination of perhaps the longest sustained international relief effort ever recorded in recent memory, one aimed at saving hundreds of thousands of lives in sub-Saharan Africa caught in a long spell of drought and other natural calamities. The momentous decision to convene the special session taken by the fortieth session of the General Assembly, raised the hopes of the African people. We all hoped that, at long last, the world's conscience was awakening to the noble imperative of helping Africa to help itself. We saw the special session as an opportunity to mobilize additional resources which would enable us to implement the economic priority programs adopted by our Heads of Government at Addis Ababa in July 1985.
In many respects, the special session was a success. The international community was for the first time sensitized to the magnitude and urgency of the problems facing the African continent. African leaders themselves had put on paper their own admissions of past mistakes and failed policies and made firm commitments to the implementation of the African Priority program for Economic Recovery (APPER) , if the world would respond positively to their call for medium- and long-term programs of assistance. My Government wishes to record its gratitude to those nations and organizations that took the opportunity provided by the special session to write off some of the official debts they were owed by a member of African countries and that also announced some new programs of co-operation or a revitalization of those already in existence.
My delegation hopes that those donor nations that did not appear to be enthusiastic about APPER have since had time for serious reflection. We understand some of the misgivings advanced by those nations that did not agree with certain assumptions contained in APPER. Yes, in some respects the economic problems facing African countries are a function of many other deep-seated realities traceable to many sources, some of which are demonstrably exogenous.
Developing countries, including African countries, have repeatedly complained in many forums about the protectionist policies of certain developed countries, the low commodity prices that are paid by developed countries for their products, the high interest rates and the crushing debt-service burdens and low levels of external concessional assistance, which make recovery very difficult and hinder efforts towards development. As a remedy, they have collectively called for the establishment of a new set of relationships which would usher in a new international economic order. If the sorry economic plight which still faces many African countries is to be addressed effectively, urgent action is required now, before it is too late. The momentum gained at the special session must not be allowed to peter out.
Recognizing that no country on its own can tackle the multifaceted problems of development, we in southern Africa created a little more than six years ago, in the spirit of the Lagos Plan of Action, the Southern African Development Co-ordination Conference (SADCC), of which many representatives already know. We wanted to develop our economies collectively and reduce our dependence on external sources generally and South Africa in particular. Within a short time, SADCC, which is composed of the nine independent countries of southern Africa - Angola, Botswana, Lesotho, Malawi, Mozambique, Swaziland, Tanzania, Zambia and Zimbabwe - has proved to be a serious tool of regional economic development, in spite of South Africa's evil machinations against it.
Within SADCC we have adopted a program of action which gives high priority to the rehabilitation of transport systems. Since economic sanctions against South Africa have become inevitable and the threat of retaliation against us by the apartheid regime more menacing, we appeal to nations in a position to do so to assist us as a matter of urgency to achieve our objective of ensuring that the lifelines of SADCC - the Beira and Maputo corridors and the Tazara and Benguela railways - are rehabilitated and secured for our exports and imports.
In addition, all our sectoral programs in agriculture, food security, energy, commerce and industry and many other areas need to be accelerated. We need additional resources urgently so that we can defend our independence and continue development with the momentum necessary to give our peoples a better life. Those with influence on South Africa must use that influence to dissuade it from destroying SADCC projects and destabilizing our countries.
We are aware that prospects for the world economy are not very bright* According to World Bank projections, growth in the industrialized countries is likely to be around 3 per cent or less this year. That does not augur well for many developing countries whose economies are dependent on the generosity of the developed countries. Nevertheless, we hope that the Governments of developed countries will, in spite of sluggish growth in their own countries, shoulder their full responsibility to the less privileged of the world,
I have spoken at some length on economic issues because they affect millions of lives every day, every hour and every minute across the globe. In a real sense their final solution, or the lack of it, will determine to a large extent whether the next century will usher in prosperity and peace or be another century of conflict and misery. The world cannot afford to be indifferent to the poverty of so many in the midst of so much plenty. Something ought to be done, and done now, to confront and push back the boundaries of man's real enemies: hunger, disease, ignorance and poverty.
There are several other pressing issues on our agenda. The questions of general and complete disarmament, nuclear weapons, decolonization, the intractable Palestinian issue, Afghanistan, Kampuchea, the festering sore that is apartheid. Western Sahara, the war between Iraq and Iran, the large population of refugees in the world, human rights, international terrorism, Korea, drug trafficking, the delayed independence of the international Trust Territory of Namibia: all these are issues that deeply concern us in Botswana. On the question of disarmament and nuclear weapons, I need only say that those that bear the primary responsibility for the continuing arms race must continuously take into account the concerns of the millions of people around the world who are fearful of the prospect of a nuclear holocaust. It is my delegation's fervent hope that the ongoing talks between the super-Powers will ultimately bear fruit. We also call upon those nations that have acquired nuclear technology to stay within the limits of agreed international safeguards and never to use it for the manufacture of more weapons of mass destruction, so that the billions of dollars now wasted on the accumulation of weapons of mass destruction may be well spent on the betterment of the human condition.
At center stage in our deliberations are political problems whose intractability continues to threaten the peace and stability of our world. In my part of the world, the region of southern Africa, the political fuse has been lit, is hissing and could ignite a catastrophic conflagration at any time. The people of South Africa have reached the end of their tether and their endurance of the indignities and humiliations heaped upon them and their ancestors for over three centuries. They have taken to the streets of Soweto, Langa, Crossroads, Alexandra and Durban to demand the restoration of their birthright in their motherland.
Sadly, the South African white minority rulers, the inventors of the evil ideology of apartheid, have chosen not to sit down at the negotiating table with their black compatriots to negotiate a new democratic and non-racial dispensation in South Africa. Instead they have responded in the same old brutal fashion, with mass killings, including the killing of young children, mass arrests of trade union leaders and anti-apartheid activists, endless declarations of states of emergency in African townships, murderous attacks on neighboring countries for crimes they
have not committed, and the spawning of bandit movements to destabilize the front-line States. Thousands have already died at the hands of the regime's security forces in a vain attempt to defy the verdict of history. More are likely to die before South Africa can accept that apartheid is an indefensible and evil system whose eradication is long overdue.
The world has already declared apartheid to be a crime against humanity, yet it has continued to offer the authors of the crime one olive branch after another. One such olive branch was the Commonwealth mission, composed of men and women of international standing and high repute. Their brief was "good will to all and malice to none" in the polyglot environment of South Africa. Many people in the world, including those who had misgivings about the prospects of the mission's success from the beginning, thought that South Africa would see the desperate need for peaceful change and seize the opportunity to show the world that it is capable of redeeming itself. That was not to be. The white minority regime, with incredible malice aforethought, scuttled the mission by attacking three Commonwealth neighbors while the Eminent Persons Group was in South Africa.
At the end of their mission, the Commonwealth Eminent Persons Group, in one of the most poignant of the concluding paragraphs of its report, stated:
"Our mandate was to foster a process of negotiation across lines of color, politics and religion, with a view to establishing a non-racial and representative Government. It is our considered view that, despite appearances and statements to the contrary, the South African Government is not yet ready to negotiate such a future, except on its own terms. Those terms, in regard to both objectives and modalities, fall far short of reasonable black expectations and well-accepted democratic norms and
principles. Thus, a mission in which so much of our hopes had been invested ended as though it had never begun, and the death-dance in the blood-soaker streets of black
townships continued unabated.
In desperation over this kind of intransigence, the international community now sees economic sanctions against South Africa as the last peaceful resort to push that country towards the dismantling of apartheid. Botswana cannot itself impose sanctions against South Africa, but will not stand in the way of those that can and decide to do so. Botswana is only too aware of the urgent need to resolve the intractable problem of apartheid. This is necessary if we are to avoid a bloodbath in our region. Those who can, especially the major trading partners of South Africa, but will not impose sanctions against that country must not use us as an excuse for their inaction.
We remain convinced, nevertheless, that it is not too late for the leaders of South Africa, both black and white, to sit down together, in a spirit of reconciliation, at a conference table to negotiate a non-racial, democratic future for South Africa, which must of necessity be preceded by: first, the release of Nelson Mandela and all other political prisoners*, secondly, the unbanning of the African National Congress (ANC) and the Pan-Africanist Congress (PAC)} thirdly, the lifting of the state of emergency and removal of troops from black townships; and, fourthly, the return of exiles.
Namibia's dream deferred is no nearer realization this year than it was during the past year. South Africa remains defiant in its refusal to accept the resolution adopted by the United Nations calling upon it to co-operate in granting independence to the international Territory. It is determined to give all the appearance and substance of sovereignty to the puppet so-called interim government in Windhoek, and it will not be long before the international community is asked to give recognition and respectability to an internal settlement in Namibia.
ty Government holds firm to the view that United Nations Security Council resolution 435 (1978) remains the only acceptable basis for Namibia's independence and we reaffirm our total rejection of the linking of Namibia's independence to the resolution of irrelevant issues. Linkage of Namibia's independence to the withdrawal of Cuban troops from Angola is tantamount to holding hostage the destiny of the Namibian people to the solution of an issue irrelevant to it. The people of Namibia have inalienable rights that must be respected by those who govern them against their will. We therefore call for the implementation of .Security Council resolution 435 (1978) without delay.
The people of Western Sahara have still not yet been allowed to exercise their right to self-determination, in spite of several promises by those who claim ownership of their territory. We call upon all the parties involved to find a formula which would allow the Sahraoui people the opportunity to exercise their right to self-determination. To that end we hope that advantage will be taken of the Secretary-General's continued good offices.
In the Middle East peace is still as elusive as ever. The Palestinians are still entrapped in refugee camps, in an interminable and painful diaspora, waiting impatiently for the enjoyment of their right to self-determination in a country of their own. Israel is still in occupation of Arab lands and most of the Arab nations in turn still refuse to recognize the State of Israel and come to grips with the permanence of its existence in the Middle East. My Government's position on this vexing issue remains: an independent State for the Palestinian people*, withdrawal by Israel from Arab territories acquired by force; and recognition by the Arab nations of the State of Israel and its right to exist within secure and internationally recognized borders. Those are the requirements that must be fulfilled if a solution of the Arab-Israeli conflict is to be realized and lasting peace is to take root in the Middle East.
In the Latin American region, we are increasingly fearful of the implications and possible consequences of the endless destabilization of Nicaragua by externally supported and financed dissident movements, popularly known as contras. We in Botswana do not see how the destabilization of Nicaragua or any other country in
Central America where turmoil has become endemic can be in the interest of those in this region who, curiously enough, seem to see a great deal of virtue in the murderous activities of the bandit contra revolutionaries. How can the security of one country, however powerful, be enhanced by the desperate insecurity of its neighbors?
The Contadora process deserves our support, because it is a process dedicated to the search for peace. It should not be sabotaged.
The question of the Falklands (Malvinas) remains unresolved because the parties to the dispute over the sovereignty of the islands are still talking to each other across a chasm of mutual suspicion and bitterness, instead of talking with each other across a negotiating table. We urge the two sides to put history behind them and get down to the urgent task of ensuring that another bloody confrontation in the South Atlantic can be avoided in favor of a peaceful settlement of the dispute.
This body has on several occasions in the past called upon nations that have foreign troops in Afghanistan and Kampuchea to withdraw them at the earliest opportunity. It is regrettable that those calls have gone unheeded. My Government joins those who insist that Afghanistan and Kampichea must be left alone to mind their own business without foreign interference. Consequently, we reiterate our call for the withdrawal of foreign troops from those two countries.
The war between Iran and Iraq has been going on for six years no*. The destruction that it has wreaked on lives and properties on both sides is incalculable, unconscionable and scandalous. Surely this is a war that the two sides could do without-, its termination is far too long overdue.
The people of the Korean peninsula need not belong to two Koreas at this time. Botswana supports the peaceful reunification of the two parts, to be
achieved through a direct and fraternal dialog between them., without any interference from outside. In spite of the difficulties that we understand have resulted in the suspension of contacts between the two sides, it is our cherished hope that everything will be done to get back to the path of dialog.
Refugees have become one of the most pressing problems of our age. Africa is one of the greatest concentration areas of those unfortunate people. Much as my country is grateful for the assistance that the international community has been giving and continues to give for the upkeep of refugees, we believe none the less that the ultimate cure lies in tackling the root cause of this scourge. Governments ought to adopt a more tolerant attitude towards those of their citizens who nay not agree with their policies on ideological, religious or other grounds. We are fully aware of the complex make-up of certain societies, but we are convinced that Governments themselves could do a great deal to curb this growing scourge if they respected their citizens' right to differ, treated their human rights with caring circumspection and tolerance, and adhered to the relevant United Nations conventions.
Another serious menace in the world today is terrorism - terrorism, naked, brutal and evil. We condemn unreservedly and find inexcusable the terrorism of the indiscriminate killing, maiming or hostage-taking of innocent civilians by individuals or groups aimed at forcing Governments, organizations or individuals to acquiesce in their diabolic extortions by which they relegate human life to the worth of a mere tradable commodity.
What is even more condemnable and utterly deplorable is the terrorism in which some States are engaged for reasons which are as indefensible and contemptible as those which are often advanced by hijackers and kidnappers. States which spawn terrorist bandits and unleash them on their neighbors or distant foes, or directly engage in terrorist activities against their neighbors are as terroristic as the bandits they spawn. They are guilty of State terrorism. The international community must take a resolute stand against such terrorism.
A similar menace in the world is that of drug trafficking. If it is not checked now it will destroy our civilization, because it corrupts the morality of those who engage in it. The victims are mostly the youth whose mental and physical growth it ravages, and without healthy minds and bodies what kind of future can we contemplate in the hands of a hallucinated generation. My delegation is pleased that many Governments are now taking concerted action to fight this menace at the source. We must intensify our efforts to meet the drug-pushers head on. Peace and security are precious concomitants of human existence. They do not fall like manna from heaven; they are dynamic conditions that depend on conscious and tireless efforts to bring them about and ensure their permanence. The world has had to fight two tragic wars because of the folly of certain nations. At the end of the last war the United Nations was created in the hope of avoiding another war. But we often wonder if we have really learned a lessen from the tragedy of the Second World War.
In its 40 years of existence the United Nations has had a good number of critics, but it also has its ardent supporters. It has had glaring shortcomings in a number of areas, but there is no denying that it is still the arbiter of peace. It is still our only hope for the future. Let us not repeat the follies of the past. Let us work tirelessly to preserve the United Nations.




